FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 6, 2021

                                    No. 04-20-00359-CV

                                    Brandon HJELLA,
                                        Appellant

                                             v.

                            RED MCCOMBS MOTORS, LTD,
                                    Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI15792
                       Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
       The Appellee's Motion for Extension of Time to file Brief is hereby GRANTED.
Appellee's Brief is due May 3, 2021.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court